DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 12/16/20.

Claim status:
Amended claims: none
Canceled claims: none
Added New claims: none
Pending claims: 1-11

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11
Independent claims 1, and 11 are directed to a method (claim 1),  and one or more computer-readable non-transitory storage media (claim 11).  Therefore on its face, each of claims 1, and 11 are directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, and 11 are also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) managing financial investment funds, (ii) receiving a nomination for an investment to be voted on by a plurality of investors in a financial investment fund, (iii) receiving votes from the investors to decide if the fund will avoid the investment, (iv) totaling the votes of the investors for a total vote count, (v) determining if the total vote count is above a threshold set by a manager of the investment fund, and (vi) informing the manager that the investors want to avoid the investment, if the total vote count surpasses the set threshold.  In other words, the claim provides systems and methods for shareholder advocacy in pooled investment products under the broadest reasonable interpretation (BRI) covers methods of organizing human activity – fundamental economic principles or practices (including mitigating risk) but for the recitation of generic computers and generic computer components.  (Independent claim 11 recites similar limitations and the analysis is the same).
That is, other than reciting a theoretical method for managing financial investment funds (claim 1), one or more computer readable non-transitory storage media, computer- readable instructions, a processor, (claim 11) nothing in the claim precludes the steps from being directed to organizing human activity – fundamental 
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, a theoretical method for managing financial investment funds (claim 1), one or more computer readable non-transitory storage media, computer- readable instructions, a processor, (claim 11).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a theoretical method for managing financial investment funds (claim 1), one or more computer readable non-transitory storage media, computer- readable instructions, a processor, (claim 11).
The theoretical method for managing financial investment funds (claim 1), one or more computer readable non-transitory storage media, computer- readable instructions, processor, (claim 11) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a processor) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a theoretical method for managing financial investment funds (claim 1), one or more computer readable non-transitory storage media, computer- readable instructions, a processor, (claim 11), managing financial investment funds, receiving a nomination for an investment to be voted on by a plurality of investors in a financial investment fund, receiving votes from the investors to decide if the fund will avoid the investment, totaling the votes of the investors for a total vote count, determining if the total vote count is above a threshold set by a manager of the investment fund, and informing the manager that the investors want to avoid the investment, if the total vote count surpasses the set threshold, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a processor).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-10 merely further explains the abstract idea.  
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-11 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng (U.S. Pub. No. 2002/0032630).

With respect to claims 1 and 11:
Peng teaches:
A method for managing financial investment funds (“The present invention relates generally to an investment processing system for managing financial assets” Peng Pgh. [0001]);
receiving a nomination for an investment to be voted on by a plurality of investors in a financial investment fund (“Investors 15 are able to vote on the stocks in the list of investments 25. In the preferred embodiment, the list of investments is a pre-selected group of stocks to which the investors 15 distribute their votes” (Peng Pgh.  [0018]) and “In the preferred embodiment, member investors recommend stocks at block 272. The recommended stocks are representative of possible stocks which may be provided to investors. The recommendation of stocks focuses investors to a particular group of stocks for which votes may be cast” Peng Pgh. [0028]);
receiving votes from the investors to decide if the fund will avoid the investment (“For a trading period in which a decision will be made for buying or selling stocks, the list of investments 25 is provided to the buy-sell engine 30. Investors 15 are able to vote on the stocks in the list of investments 25. In the preferred embodiment, the list of investments is a pre-selected group of stocks to which the investors 15 distribute their votes” (Peng Pgh.  [0018]) and “For purposes of illustration, investments are stocks” (Peng Pgh. [0028]): The Examiner interprets the stocks that are not voted on as the investors deciding to avoid the investment.);
totaling the votes of the investors for a total vote count (“For example, all votes which an investors cast for particular stocks during a trading period are represented in the vote history …. the buy-sell engine 30 totals weighted votes for all stocks” (Peng Pgh. [0019] and “For each recommended stock, the votes from individual investors are used to determine the total voting points” Peng Pgh. [0028]);
determining if the total vote count is above a threshold set by a manager of the investment fund (“Stocks with sufficient voting points are bought or sold at 276. For example, sufficient voting points may be assessed as higher than a predetermined minimum point amount specified by the system” Peng Pgh. [0029]);
informing the manager that the investors want to avoid the investment, if the total vote count surpasses the set threshold (“A decision whether an action is to take to trade this stock or not is based on whether the total points of a stock is greater than a threshold a block 505. If a stock has total voting points less than or equal to X1, then the stock is not to be traded at block 510” Peng Pgh. [0037]).

With respect to claim 2:
Peng further teaches:
wherein the investment fund is one of an open-end mutual fund, a unit investment trust (UIT), a closed-end fund, an exchange traded fund (ETF), a hedge fund, or a commodity pool (“For example, investors recommend buying stocks from all available stocks in the market, and recommend stocks for selling from the stocks that are currently owned by the mutual fund” Peng Pgh. [0030]).

With respect to claim 5:
Peng further teaches:
wherein the fund manager is bound by the investor vote to not purchase any avoided investment if the threshold number of investors votes to avoid the investment (“the traditional investment decisions are made by the individual investors who invest according to their own discretions by online brokerage firms, or by letting the mutual fund companies to invest for these investors in different funds” (Peng Pgh. [0023] and “Each one of the investors supplies votes to the firm computer 106” (Peng Pgh. [0024]) and “A decision whether an action is to take to trade this stock or not is based on whether the total points of a stock is greater than a threshold a block 505. If a stock has total voting points less than or equal to X1, then the stock is not to be traded at block 510” Peng Pgh. [0037]: The Examiner interprets the firm computer as the fund manager.).

With respect to claim 6:
Peng further teaches:
wherein the fund manager is bound by the investor vote to sell any avoided investment if the threshold number of investors votes to avoid the investment (“the traditional investment decisions are made by the individual investors who invest according to their own discretions by online brokerage firms, or by letting the mutual fund companies to invest for these investors in different funds” (Peng Pgh. [0023] and “Each one of the investors supplies votes to the firm computer 106” (Peng Pgh. [0024]) and “A decision whether an action is to take to trade this stock or not is based on whether the total points of a stock is greater than a threshold a block 505. If a stock has total voting points less than or equal to X1, then the stock is not to be traded at block 510” Peng Pgh. [0037]: The Examiner interprets the firm computer as the fund manager.).

With respect to claim 8:
Peng further teaches:
further comprising maintaining an online portal, with modules that can supply features to investors, the features comprising one or more of providing investment research tools, facilitating investment nominations, communicating between the fund manager and the investors, facilitating the purchase or sale of shares of the investment fund, and facilitating a vote on nominated investments (“The participating investors 265, using the electronic devices 120-260, send and receive information related to the investment decision to trading system 112 via the Internet 114. Accordingly, individual investors make collective investment decisions at block 110. An investment decision may be buying or selling of financial instruments” Peng Pgh. [0024]).

With respect to claim 9:
Peng further teaches:
further comprising receiving a nomination of a previously avoided investment to have its avoidance reversed and permitting the fund manager to maintain or invest in the previously avoided investment if at least a predetermined number of investors vote in agreement (“Investors 15 are able to vote on the stocks in the list of investments 25. In the preferred embodiment, the list of investments is a pre-selected group of stocks to which the investors 15 distribute their votes” (Peng Pgh.  [0018]) and “In the preferred embodiment, member investors recommend stocks at block 272. The recommended stocks are representative of possible stocks which may be provided to investors. The recommendation of stocks focuses investors to a particular group of stocks for which votes may be cast” (Peng Pgh. [0028]) and (“Stocks with sufficient voting points are bought or sold at 276. For example, sufficient voting points may be assessed as higher than a predetermined minimum point amount specified by the system” Peng Pgh. [0029]).

With respect to claim 10:
Peng further teaches:
wherein the manager comprises computer program logic and the investment fund is passively managed, at least in part (“Each one of the investors supplies votes to the firm computer 106” (Peng Pgh. [0024]) and “A decision whether an action is to take to trade this stock or not is based on whether the total points of a stock is greater than a threshold a block 505. If a stock has total voting points less than or equal to X1, then the stock is not to be traded at block 510” Peng Pgh. [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Peng (U.S. Pub. No. 2002/0032630), in view of Kaus (U.S. Pub. No. 2013/0006827).

With respect to claim 3:
Peng does not teach; however Kaus teaches:
wherein an investor must own at least a predetermined number of shares designated by the fund manager to nominate an investment for a vote (“FIG. 12 illustrates an example of how multiple transactions in a trader’s history may be analyzed to rank/weight/grade the trader. The upper table in FIG. 12 illustrates a trading history of 10 trades. Here, the trades represent real market trades, but they could also represent demo mode trades (e.g., trades without real money backing), or certain types of opinions (e.g., yes/no on proposed trades, feedback on chart analysis and proposed market trends, etc.). The number of trades is purely exemplary, and the analysis could apply to any number of trades, as low as 1 trade, or as high as 100, 500, 1000, 100,000, or more trades” Kaus Pgh. [0078]).

It would have been obvious to one of ordinary skill of the art to have modified Peng’s
teachings to incorporate Kaus’s teachings, in order to improve “the manner by which participants engage in the trading of different markets (e.g., the FX market)” Kaus Pgh. [0028].

With respect to claim 7:
Peng does not teach; however Kaus teaches:
wherein the threshold set by the manager is changeable by the manager upon conclusion of voting (“the system may engage in these transactions automatically when the value exceeds certain threshold values, for example, when the value is greater than 50% or ꜚ½, the system may engage in the proposed transaction. Other threshold values may be used, or adjusted by the trader or network administrator, for example, according to their desired behavior and/or risk” Kaus Pgh. [0046]).

It would have been obvious to one of ordinary skill of the art to have modified Peng’s
teachings to incorporate Kaus’s teachings, in order to improve “the manner by which participants engage in the trading of different markets (e.g., the FX market)” Kaus Pgh. [0028].

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Peng (U.S. Pub. No. 2002/0032630), in view of D’Amico (U.S. Pub. No. 2001/0034641).

With respect to claim 4:
Peng does not teach; however D’Amico teaches:
wherein the fund manager is not bound by the investor vote to act (“The adviser executes the participants’ instructions, after ensuring that each transaction can be practicably carried out. For example, the advisor will not buy a security prohibited by the mutual fund’s cash position or by applicable regulatory constraints. Specifically, the security voted for purchase should further thee mutual fund’s objective of long-term growth” (D’Amico Pgh. [0048]) and “After a candidate 26 has received votes in excess of the MOP 34, the candidate 26 automatically becomes the subject of a market order 36 that is sent to the advisor, who then buys 38 the indicated amount of the security 17 as soon as is practicable. The market order 36 is placed with a qualified brokerage firm only if there exist sufficient funds to conduct the trade and the trade, in the advisor’s sole opinion, will not violate any applicable legal or regulatory constraints” D’Amico Pgh. [0060]).

It would have been obvious to one of ordinary skill of the art to have modified Peng’s
teachings to incorporate D’Amico’s teachings, in order to allow the participants to actively engage the investment management process. D’Amico Pgh. [0048].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 8:30 a.m. - 4:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694